IN THE SUPREME COURT OF THE STATE OF NEVADA


                   SUSAN HOY, AS GUARDIAN AD                                No. 83850
                   LITEM FOR AZRAEL HARRISON,
                   Petitioner,
                   vs.
                   THE EIGHTH JUDICIAL DISTRICT
                   COURT OF THE STATE OF NEVADA,
                   IN AND FOR THE COUNTY OF
                                                                              FILED
                   CLARK; AND THE HONORABLE                                   DEC 2 8 2021
                   LINDA MARIE BELL,                                         EUZABETH A. SHOWN
                   Respondents,                                            CLERK OF SUPREME COURT
                                                                           BYS
                      and                                                    DEPUT

                   FLOWER MARIE CASTELLON; AND
                   FLOR CABRERA, A/K/A FLOR
                   OLVERA,
                   Real Parties in Interest.


                                      ORDER DENYING PETITION
                                FOR WRIT OF MANDAMUS OR PROHIBITION

                               This original petition for a writ of mandamus or, in the
                   alternative, prohibition, challenges district court orders denying a motion
                   to voluntarily dismiss claims against a defaulted party and a motion for a
                   new trial, as well as the jury verdict form used by the district court.
                               Having considered the petition and its supporting
                   documentation, we are not persuaded that our extraordinary and
                   discretionary intervention is warranted. See Pan v. Eighth Judicial Dist.
                   Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004) (observing that the party
                   seeking writ relief bears the burden of showing such relief is warranted);
                   Srnith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 679, 818 P.2d 849,
                   851, 853 (1991) (recognizing that writ relief is an extraordinary remedy and
                   that this court has sole discretion in determining whether to entertain a

SUPREME COURT
     OF
   NEVADA

(0) 1947A   ADJ.
                                                                                       E22 1- 34,7714
                writ petition). Once the district court enters a final judgment, petitioner
                may appeal, and an appeal is generally an adequate and speedy legal
                remedy that precludes writ relief. See NRS 34.170; NRS 34.330; Pan, 120
                Nev. at 224, 88 P.3d at 841. We therefore
                            ORDER the petition DENIED.'




                                                         Ae,                  , C.J.
                                                  Hardesty



                                                  Parraguirre



                                                             Alet..5(.411         J.
                                                  Stiglich




                cc:   Hon. Linda Marie Bell, Chief Judge
                      H&P Law, PLLC
                      Claggett & Sykes Law Firm
                      Holley Driggs/Reno
                      Baker Donelson Bearman Caldwell & Berkowitz, PC/Atlanta
                      Bremer Whyte Brown & O'Meara, LLP/Las Vegas
                      Chattah Law Group
                      Eighth District Court Clerk




                      1We grant petitioner's motion to exceed the NRAP 21(d) word limit.
                The petition was filed on December 2, 2021. In light of this order,
                petitioner's emergency motion for stay is denied as moot.

SUPREME COURT
     OF
   NEVADA
                                                    2
      •
101 IY47A al&